Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 01/28/01.  Claims 1 – 20 has been examined. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. US 20140109078. Although the claims at issue are not identical, they are not patentably distinct from each other because claims appear to teach identical limitations as the parent case.

17/161292
Claims 1, 8 and 16.     modifying, by a computing device, code to configure an application to operate based on one or more parameters; 
[AltContent: arrow]allowing, by the computing device, download of the application by a user device; generating, by the computing device, at least one metadata file for the application, the metadata file comprising at least one of the one or more parameters, wherein the metadata file is configured to control the operation of the application; and 
[AltContent: arrow]allowing, by the computing device, download of the metadata file to the user device to enable operation of the application per the one or more parameters

20140109078
Claims 1.     modifying, by a computing device, a software component into a managed application; 
generating, by the computing device, metadata associated with the managed application; and 
providing, by the computing device, the managed application and the metadata to one or more application stores.
Claim 18.         The method of claim 17, wherein the metadata retrieved from the first enterprise application store comprises a uniform resource locator (URL) corresponding to an address for downloading the managed application from the second public application store.






Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1 – 7 and 16 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20110213681 Shahid.

Regarding claims 1 and 16, a method comprising: 
modifying, by a computing device, code to configure an application to operate based on one or more parameters;  allowing, by the computing device, download of the application by a user device; generating, by the computing device, at least one metadata file for the application, the metadata file comprising at least one of the one or more parameters, wherein the metadata file is configured to control the operation of the application [0179 – 0182, see downloading, and insertion ]; and 
allowing, by the computing device, download of the metadata file to the user device to enable operation of the application per the one or more parameters [0179 – 0182, shows downloading to user device/mobile device].

Regarding claim 2, the method of claim 1, wherein the modifying the code further comprises: inserting other code into the code [0179 and et seq. shows inserting code and 0024].

Regarding claims 3 and 17, the method of claim 1, wherein the modifying the code further comprises: parsing the code to identify one or more calls corresponding to an operating system (OS) application program interface (API) call [0078, see API]; and 
replacing the one or more calls with a reference to a stub for a proxy of the OS API call [0078, see appropriate functions calls and API]. 

Regarding claims 4 and 18, the method of claim 1, wherein the code comprises native code, the method further comprising: determining a structure of the native code; inserting, based on the determined structure, a control code into the native code; and rebuilding the native code with the inserted control code into the application [see claim 16, 0152].

Regarding claims 5 and 19, the method of claim 1, wherein the code comprises generic code, the method further comprising: 
receiving a user selection of: the generic code, and one or more specific modifiers for the generic code; and modifying the generic code based on the one or more specific modifiers to generate the application [0175 – 0176, see insert].

Regarding claims 6 and 20, the method of claim 1, wherein the code comprises non-executable code, the method further comprising: inserting a control code into the non-executable code to generate the application [0175 – 0176].

Regarding claim 7, the method of claim 1, further comprising: receiving a user input selecting at least one of a functional feature or a display feature of the application; and generating, based on the received user input, the metadata file [0055, see metadata and splice points].

Allowable Subject Matter
7.	Claims 8 – 15 is allowed.
The following limitations are considered allowable:
“…downloading, by a computing device, an application, generated by modifying code to operate based one or more parameters; in response to the download of the application: authenticating the computing device with a secure web server; retrieving, by the computing device from the secure web server, at least one metadata file for the application, the metadata file comprising at least one of the one or more parameters; and launching, by the computing device, the application in a secure mode of operation using the at least one parameter….”




Correspondence Information
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192